Citation Nr: 1229056	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for low back strain with degenerative changes, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1990 to July 1991.  She also had service in the U.S. Army Reserves.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The appeal was remanded in April 2011 for additional development of a claim of entitlement to service connection for left leg radiculopathy.  At that time, the Board determined that the evaluation of the Veteran's low back disability was inextricably intertwined with the radiculopathy issue, and stayed the adjudication of the low back evaluation pending adjudication of the radiculopathy issue.  While the appeal was in remand status, the Appeals Management Center (AMC) granted service connection for left leg radiculopathy.  The appeal pertaining to the evaluation of the Veteran's low back disability has been returned for further appellate consideration.  

The Board notes that in a July 2012 informal hearing presentation, the Veteran's representative pointed to a previous denial of service connection for depression.  He raised a petition to reopen that claim.  Accordingly, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is referred to the agency of original jurisdiction for appropriate action.

The July 2012 informal hearing presentation also included a discussion of current evidence suggesting unemployability.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2011 remand, the Board noted that the issue of entitlement o a higher evaluation for low back strain with degenerative changes could not be adjudicated prior to development of evidence for and adjudication of the issue of entitlement to service connection for left radiculopathy.  The claims file was to be returned to the examiner who had previously examined the Veteran for an addendum opinion.  It appears that an additional examination was conducted in May 2011, which included evaluation of the Veteran's low back disability.  However, in July 2012 the Veteran's representative submitted private medical evidence indicating that the Veteran had undergone two-stage spine fusion from T8 to the pelvis in May 2012.  As noted in the representative's July 2012 informal hearing presentation, this evidence suggests worsening of the Veteran's low back disability.  Moreover, although a relatively current examination report is of record, it predates the 2012 surgery by approximately one year and does not consider the current post-surgical status of the Veteran's low back disability.  As such, the Board concludes that a current examination is warranted.  

In the informal hearing presentation, the Veteran's representative pointed out that a total rating based on unemployability due to service-connected disability (TDIU) had previously been denied, but that the current record suggested interference with employment due to the Veteran's service-connected disabilities.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (finding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As such, further adjudication of the Veteran's appeal should include consideration of a TDIU.

In light of the above discussion, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of her service-connected low back disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The results of range of motion testing should be reported, and any excursion of motion accompanied by pain should be specifically identified.  

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  In that regard, the examiner should identify the point at which pain or any other factor limits motion.

The examiner should indicate whether there is ankylosis of any segment of the Veteran's spine.

The examiner should describe the duration during the previous year of any incapacitating episodes caused by the disability.

The examiner should provide an opinion regarding the impact of the Veteran's low back disability (and any associated neurological disability) on her ability to obtain and maintain employment.

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record

2.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). 

3. Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


